Exhibit 10.28
MODIFICATION NUMBER ONE
TO PROMISSORY NOTE AND LOAN AGREEMENT
eResearchtechnology, Inc.
a/k/a eResearch Technology, Inc.
1818 Market Street, Suite 1000
Philadelphia, Pennsylvania 19103-3638
eRT Investment Corporation
1105 N. Market Street, Suite 1300
Wilmington, Delaware 19801
eRT Tech Corporation
1105 N. Market Street, Suite 1300
Wilmington, Delaware 19801
(Individually and collectively, “Borrower”)
Wachovia Bank, National Association
Philadelphia, Pennsylvania 19109
(Hereinafter referred to as “Bank”)
THIS AGREEMENT is entered into as of May 19, 2009 by and between Bank and
Borrower.
RECITALS
Bank is the holder of a Promissory Note, as modified from time to time, executed
and delivered by Borrower, dated June 26, 2008, in the original principal amount
of $3,000,000.00 (the “Note”); and certain other loan documents, including
without limitation, a Loan Agreement, dated June 26, 2008 (the “Loan
Agreement”);
Borrower and Bank have agreed to modify the terms of the Note and the Loan
Agreement.
In consideration of Bank’s continued extension of credit and the agreements
contained herein, the parties agree as follows:
AGREEMENT
ACKNOWLEDGMENT OF BALANCE. Borrower acknowledges that the most recent Commercial
Loan Invoice sent to Borrower with respect to the Obligations under the Note is
correct.
MODIFICATIONS.
1. The Note is hereby modified by deleting the provisions in the Note
establishing the repayment terms and substituting the following in their place
and stead:
REPAYMENT TERMS. The Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on June 1, 2009, and continuing on
the same day of each month thereafter until fully paid. In any event, all
principal and accrued interest shall be due and payable on June 1, 2010.

      WPCI915678XXXX001   CDCNOTEXXX

 





--------------------------------------------------------------------------------



 



2. The section entitled LETTER OF CREDIT of the Note or Loan Agreement is hereby
deleted and the following is substituted in its place and stead:
LETTERS OF CREDIT. Upon the request of Borrower, Bank shall issue standby
Letters of Credit, provided, the aggregate amount available to be drawn under
all standby Letters of Credit plus the aggregate amount of unreimbursed drawings
under all standby Letters of Credit at any one time does not exceed
$3,000,000.00, and further provided, no standby Letter of Credit shall expire
more than 365 days after the date it is issued. Notwithstanding anything to the
contrary contained herein, the aggregate outstanding principal balance of
Advances (as defined in the line of credit Promissory Note in the amount of
$3,000,000.00, of even date herewith) plus the aggregate amount available to be
drawn under all Letters of Credit plus the aggregate amount of unreimbursed
drawings under all Letters of Credit at any one time shall not exceed
$3,000,000.00. The Letters of Credit are to be used by Borrower solely to
support working capital. Bank’s obligation to issue Letters of Credit shall
terminate if Borrower is in default (however denominated) under the Note or the
other Loan Documents, or in any case, if not sooner terminated, on June 1, 2010
unless renewed or extended by Bank in writing upon such terms then satisfactory
to Bank.
ACKNOWLEDGMENTS AND REPRESENTATIONS. Borrower acknowledges and represents that
the Note and other Loan Documents, as amended hereby, are in full force and
effect without any defense, counterclaim, right or claim of set-off; that, after
giving effect to this Agreement, no default or event that with the passage of
time or giving of notice would constitute a default under the Loan Documents has
occurred, all representations and warranties contained in the Loan Documents are
true and correct as of this date, all necessary action to authorize the
execution and delivery of this Agreement has been taken; and this Agreement is a
modification of an existing obligation and is not a novation.
MISCELLANEOUS. This Agreement shall be construed in accordance with and governed
by the laws of the applicable state as originally provided in the Loan
Documents, without reference to that state’s conflicts of law principles. This
Agreement and the other Loan Documents constitute the sole agreement of the
parties with respect to the subject matter thereof and supersede all oral
negotiations and prior writings with respect to the subject matter thereof. No
amendment of this Agreement, and no waiver of any one or more of the provisions
hereof shall be effective unless set forth in writing and signed by the parties
hereto. The illegality, unenforceability or inconsistency of any provision of
this Agreement shall not in any way affect or impair the legality,
enforceability or consistency of the remaining provisions of this Agreement or
the other Loan Documents. This Agreement and the other Loan Documents are
intended to be consistent. However, in the event of any inconsistencies among
this Agreement and any of the Loan Documents, the terms of this Agreement, and
then the Note, shall control. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts. Each such
counterpart shall be deemed an original, but all such counterparts shall
together constitute one and the same agreement. Terms used in this Agreement
which are capitalized and not otherwise defined herein shall have the meanings
ascribed to such terms in the Note. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE
DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES
THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR
CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY
DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE lN THE FUTURE IN
CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS
RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE. Telephone
Communication Monitoring. Borrower agrees that Borrower’s telephone
communications with Bank may be monitored and/or recorded to improve customer
service and security. Final Agreement. This Agreement and the other Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent agreements of
the parties. There are no unwritten agreements between the parties.

 

Page 2



--------------------------------------------------------------------------------



 



WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE
EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH
RESPECT HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS
AGREEMENT. EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND
REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE
PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT
HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.
IN WITNESS WHEREOF, the undersigned have duly signed and sealed this Agreement
the day and year first above written.

            eResearchtechnology, Inc.
      By:   /s/ Steven M. Eisenstein   (SEAL)     Steven M. Eisenstein, Vice
President and Controller              eRT Investment Corporation
      By:   /s/ Steven M. Eisenstein   (SEAL)     Steven M. Eisenstein, Vice
President              eRT Tech Corporation
      By:   /s/ Steven M. Eisenstein   (SEAL)     Steven M. Eisenstein, Vice
President              Wachovia Bank, National Association
      By:   /s/ Kenneth W. Smith   (SEAL)     Kenneth W. Smith, Vice President 
 

Tracking #: 1265864
CAT — Deal # 1117202 Facility ID 915678

 

Page 3